Citation Nr: 0502975	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 10 percent for trochanteric bursitis of the right 
hip.  

2.  Entitlement to an original disability evaluation in 
excess of zero percent for fracture of the middle finger of 
the right hand.    

3.  Entitlement to an original disability evaluation in 
excess of zero percent for cluster headaches. 
 
4.  Entitlement to an original disability evaluation in 
excess of zero percent for lumbar strain.  

5.  Entitlement to an original disability evaluation in 
excess of zero percent for medial meniscectomy of the right 
knee.  

6.   Entitlement to an original disability evaluation in 
excess of zero percent for pseudofolliculitis barbae.  

7.  Entitlement to an original disability evaluation in 
excess of zero percent for cubital tunnel syndrome of the 
right elbow. 

8.  Entitlement to an original disability evaluation in 
excess of zero percent for cubital tunnel syndrome of the 
left elbow. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 2003.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The January 2003 rating decision granted service connection 
for trochanteric bursitis of the right hip and a 10 percent 
disability evaluation was assigned.  Service connection was 
also granted for a fracture of the middle finger of the right 
hand, cluster headaches, lumbar strain, medical meniscectomy 
of the right knee, pseudofolliculitis barbae, cubital tunnel 
syndrome of the left elbow, and cubital tunnel syndrome of 
the right elbow.  Zero percent disability ratings were 
assigned to these disabilities.  The veteran expressed 
disagreement with the evaluations.  

The January 2003 rating decision granted service connection 
for tinnitus and a 10 percent rating was assigned.  Service 
connection for a left knee disability and sinusitis was 
denied.  The veteran did not appeal these determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).

The veteran has not been provided with this notice regarding 
the claims on appeal.  In a December 2003 letter, the RO 
asked the veteran to identify treatment records in support of 
his claim.  The RO did not inform him of what evidence he was 
responsible for obtaining and what evidence VA would obtain.  
Cf. Quartuccio v. Principi, 16 Vet App 183 (2002).  The Board 
notes that in a December 2004 statement, the veteran's 
representative contended that the duty to notify was not 
properly performed, and requested a remand for proper 
notification.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for a higher initial rating for a lumbar 
strain, another VA examination is necessary, because the 
report of the VA examination in November 2002 does not report 
the range of motion of the lumbar spine in degrees; whether 
the veteran had muscle spasm, localized tenderness, or 
guarding due to the lumbar strain; or whether the veteran had 
slight limitation of motion or characteristic pain on motion 
due to the lumbar strain.  

Regarding the claim for a higher initial rating for medial 
meniscectomy of the right knee, another VA examination is 
necessary because the November 2002 VA examination report 
does not report whether the veteran experienced functional 
loss due to pain or additional loss of motion due to pain in 
the right knee.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2004).  It does not appear that an 
X-ray examination of the right knee was performed.  Arthritis 
shown by X-ray could serve as the basis for a higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Another VA examination is also necessary to determine the 
current severity of the service-connected right hip and 
middle finger disability, because the November 2002 VA 
examination report does not report the range of motion of the 
right hip and thigh, and does not report whether there is 
additional loss of motion due to functional factors.  These 
findings are necessary to rate the right hip disability under 
Diagnostic Code 5019, which evaluates the disability based on 
limitation of motion of the part affected.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2004).

Regarding the right middle finger, the November 2002 VA 
examination report does show whether the veteran is able to 
touch the right middle fingertip to the transverse crease of 
the palm, or if the veteran is unable to touch the fingertip 
to the palm, the distance between the right middle finger and 
the palm.  These findings are necessary in order to rate this 
disability under Diagnostic Code 5229.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2004).  

A VA neurological examination is necessary to determine the 
current severity of the service-connected headaches and 
cubital tunnel syndrome of the right and left elbows.  
Regarding the headaches disability, the November 2002 VA 
examination report did not report whether the headaches were 
prostrating, and if so, the frequency of such attacks, and 
whether such attacks were productive of severe economic 
impairment.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  

Regarding the cubital tunnel syndrome of the left and right 
elbows, the November 2002, VA examination report indicates 
that there was hypesthesia about the elbows and in the little 
and ring fingers of both hands.  The examiner did not report 
whether this neurological impairment is mild, moderate, or 
severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).  

Another VA examination is necessary to determine the current 
severity of the pseudofolliculitis barbae.  The November 2002 
VA examination report only indicated that there was minimal 
evidence of pseudofolliculitis barbae on the anterior 
cervical region.  The examination report did not report the 
percentage of the body that this disease affected or whether 
this skin disease required the use of intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a duration of less than six weeks during the past 
12 month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims of entitlement to higher original 
disability evaluations for trochanteric 
bursitis of the right hip, fracture of 
the right middle finger, cluster 
headaches, lumbar strain, medial 
meniscectomy of the right knee, 
pseudofolliculitis barbae, and cubital 
syndrome of the right and left elbows.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of the service-connected lumbar 
strain, right knee disability, right hip 
disability, and right middle finger 
disability.   

The claims folder must be made available 
to the examiner for review in connection 
with the examination.  

Regarding the lumbar spine, the examiner 
should specify the range of thoracolumbar 
spine motion in degrees, including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  

The examiner should indicate whether 
there is characteristic pain on motion; 
muscle spasm on extreme forward bending 
and loss of lateral spine motion 
unilateral in the standing position; 
listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked 
limitation of forwarding bending in 
standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; or slight, moderate or 
severe limitation of motion.  (This 
information is necessary to rate the back 
disability under the old rating 
criteria).

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm, guarding, or localized tenderness 
severe enough to result in an abnormal 
gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Regarding the right knee, the examiner 
should report whether there is lateral 
subluxation or lateral instability of the 
right knee, and if present, express an 
opinion as to the severity of such 
subluxation or lateral instability.

The examiner should report the range of 
motion in the right knee in degrees.  The 
examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  X-ray examination should 
be performed.  

The examiner should report the symptoms 
and manifestations of the trochanteric 
bursitis of the right hip including the 
range of motion of the right thigh in 
degrees, including flexion and extension.  

The examiner should report whether the 
veteran is able to touch the right middle 
fingertip to the transverse crease of the 
right palm.  If the veteran is unable to 
touch the fingertip to the palm, the 
examiner should report the distance 
between the right middle finger and the 
palm.  The examiner should report the 
range of motion of the right middle 
finger.   

3.  The veteran should be afforded an 
examination to determine the severity of 
the pseudofolliculitis barbae.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should report the area in square 
inches or centimeters affected by the 
pseudofolliculitis barbae.  The examiner 
should report whether the skin disease is 
manifested by scars, and if so, report 
whether the scars are associated with 
underlying soft tissue damage, cause 
limited motion, are unstable (a frequent 
loss of covering of the skin over the 
scar), are painful on examination, or 
cause limitation of function of the 
affected part.  

The examiner should report whether the 
service-connected psuedofolliculitis 
barbae causes scarring of the face, head, 
or neck and if so, the examiner should 
report the length and width of the scars; 
whether the scars are elevated or 
depressed on palpation, adherent to 
underlying tissue, hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); whether the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); whether 
there is underlying soft tissue missing 
in an area exceeding six square inches 
(39 sq. cm.); whether the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.); 
whether there is visible or palpable 
tissue loss; whether there is frequent 
loss of covering of skin over the scar; 
and whether the scar limits the function 
of affected parts.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of the headaches and cubital 
tunnel syndrome of the left and right 
elbows.  The claims folder must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such review.  

The examiner should report the frequency 
of prostrating headache attacks, and 
express an opinion as to whether the 
disability causes severe economic 
inadaptability.  

The examiner should report whether the 
cubital tunnel syndrome of the left and 
right elbows causes mild, moderate, or 
severe neurological impairment or causes 
complete paralysis of the ulnar nerves.   

5.  Then the AMC or RO should 
readjudicate the issues on appeal.  The 
lumbar spine disability should be 
evaluated under both the old and new 
regulations for rating spine 
disabilities.  

If all the desired benefits are not 
granted, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


